

Grant No.: ______


DRAFT -
SUBJECT TO COMPLETION


STANDARD FORM-
RESTRICTED STOCK AWARD
FOR DIRECTORS


METROPOLITAN HEALTH NETWORKS, INC.
 
Restricted Stock Award Agreement for Independent Directors
 
_________ Shares of Restricted Stock
 
THIS AGREEMENT (this “Agreement”) dated as of the ______ day of __________,
2007, between METROPOLITAN HEALTH NETWORKS, INC., a Florida corporation (the
“Company”) and _________________________________ (“Participant”) is made
pursuant and subject to the provisions of the Company’s Omnibus Equity
Compensation Plan (the “Plan”), a copy of which has been made available to
Participant. All terms used herein that are defined in the Plan have the same
meaning given them in the Plan.
 
1. Award of Stock. Pursuant to the Plan, the Company, on [___________] (the
“Date of Grant”) granted to Participant, subject to the terms and conditions of
the Plan and subject further to the terms and conditions herein set forth, an
Award of ______ shares of Restricted Stock.
 
2. Restrictions. The shares of Restricted Stock are nontransferable and are
subject to forfeiture until vested.
 
3. Vesting. Subject to paragraph 5 and except as provided in paragraphs 4 and 6
below, Participant’s interest in the shares of Restricted Stock shall become
transferable and nonforfeitable (“Vested”) on the one (1) year anniversary of
the Date of Grant.
 
4. Death or Disability. In the event of Participant’s death or Disability (as
defined in the Plan) while serving as a member of the Board of Directors (a
“Director”) of the Company and prior to the forfeiture of the shares of
Restricted Stock under paragraph 6, all shares of Restricted Stock that are not
then Vested shall become Vested as of the date of Participant’s termination of
service as a Director of the Company on account of death or Disability.
 
5. Change in Control. Notwithstanding any other provision of this Agreement, all
shares of Restricted Stock not previously forfeited shall become Vested upon a
Change in Control (as such term is defined in Section 13.2 of the Plan).
 

--------------------------------------------------------------------------------


 
6. Forfeiture. Upon the Participant’s termination of service as a Director of
the Company (and all affiliates) for any reason (other than on account of the
Participant’s death or becoming Permanently and Totally Disabled or in
connection with a Change in Control), all non-Vested shares of Restricted Stock
granted under this Agreement shall be forfeited as of the date of termination
and the escrow shall be terminated.
 
7. Escrow for Restricted Shares. 
 
(a) Until the Restricted Stock is Vested, the underlying shares shall be held by
the Company in escrow. Upon becoming vested, a share certificate for the newly
vested shares shall be delivered to the Participant as soon as administratively
feasible after the date of vesting.
 
(b) Subject to the requirements of Paragraph 8, the Participant shall have all
the rights of a shareholder with respect to the shares held in escrow, including
the right to vote the shares and to receive all dividends and other
distributions paid with respect to the shares.
 
(c) Any shares held in escrow under this Agreement shall be held, and a
certificate shall be issued, in the name of the Participant. The Participant
does hereby irrevocably constitute and appoint the Company’s Chief Financial
Officer and Controller as Participant’s attorney to transfer any forfeited
shares on the books of the Company with full power of substitution in the
premises. The Chief Financial Officer and/or the Controller shall use the
authority granted in this paragraph 7 to cancel any shares of Restricted Stock
that are forfeited.
 
8. Share Distributions and Dividends. If a dividend or other distribution
declared with respect to Company shares is payable in shares, any shares
distributed with respect to the shares of Restricted Stock held in escrow
hereunder also shall be held in escrow subject to the same terms and
restrictions applicable to the escrowed shares to which such distribution
relates. If the Shares held in escrow shall be changed into or exchangeable for
a different number or kind of stock or other securities of the Company or other
corporation (whether through reorganization, reclassification, recapitalization,
stock split-up, merger or otherwise), such substituted stock or other securities
shall be held in escrow subject to the same terms and restrictions as were
applicable to the replaced shares of Restricted Stock. 
 
9. Confidentiality and Non-Competition. Notwithstanding any other provision of
this Agreement, any Restricted Stock granted pursuant to this Agreement or the
proceeds from the sale of any shares of Vested Restricted Stock shall be
forfeited by you if you engage in any conduct that violates any non-competition,
confidentiality or non-solicitation obligation owed by you to the Company (or
any of its affiliates or subsidiaries) whether pursuant to an agreement, policy,
common law, statute or otherwise. You acknowledge that this grant constitutes
good, valuable and sufficient consideration for your performance of those
provisions.
 
10. Fractional Shares. A fractional share shall not be issued hereunder, and
when any provision hereof may cause a fractional share to be issued, any such
fractional share shall be disregarded.
 
-2-

--------------------------------------------------------------------------------


 
11. No Right to Continued Participation as Director of the Company. Neither the
Plan nor this Agreement shall confer upon you any right to continue serving as a
Director of (or any other relationship with) the Company or any subsidiary,
affiliate, or parent thereof, or limit in any respect the right of the Company
or any subsidiary, affiliate, or parent thereof to terminate your services as a
Director of, or other relationship with, the Company or any subsidiary,
affiliate, or parent thereof, as the case may be, at any time. 
 
12. Adjustments. In the event that, after the date hereof, the outstanding
shares of the Company's common stock shall be increased or decreased or changed
into or exchanged for a different number or kind of shares of stock or other
securities of the Company or of another corporation through reorganization,
merger or consolidation, recapitalization, reclassification, stock split,
split-up, combination or exchange of shares or declaration of any dividends
payable in common stock, the Committee shall appropriately adjust the number of
shares of Restricted Stock (to the nearest possible full share), and such
adjustment shall be effective and binding for all purposes of this Agreement and
the Plan.
 
13. Governing Law. Except as otherwise required by applicable law, this
Agreement shall be governed by and construed in accordance with the laws of the
State of Florida, but without regard to the principle of conflict of laws
thereof. If any one or more provisions of this Agreement shall be found to be
illegal or unenforceable in any respect, the validity and enforceability of the
remaining provisions hereof shall not in any way be affected or impaired
thereby.
 
14. Plan Documents. This Agreement is qualified in its entirety by reference to
the provisions of the Plan, as amended from time to time, which are hereby
incorporated herein by reference. Capitalized terms not defined herein shall
have the meaning ascribed to them in the Plan. However, notwithstanding the
above, no Plan amendment may deprive you of any Restricted Stock theretofore
granted under the Plan without your consent, and no Plan amendment requiring
shareholder approval (if any) may be made without such shareholder approval. The
interpretation and construction by the Committee of the Plan, this Agreement,
the Restricted Stock granted hereunder, and such rules and regulations as may be
adopted by the Committee for the purpose of administering the Plan, shall be
final and binding upon you. Until the Restricted Stock shall expire, terminate,
or Vest in full, the Company shall, upon written request therefore, send a copy
of the Plan, in its then-current form, to you or any other person or entity then
entitled to the Restricted Stock.
 
15. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Company and upon the legal
representatives, executors, administrators, heirs, legatees and any permitted
assignee of the Participant.
 
16. Section 83(b) Election. The Participant may make a Section 83(b) election to
treat the shares of Restricted Stock granted to him under Paragraph 1 as taxable
income at the time of transfer under this Agreement. A section 83(b) election
form (with accompanying instructions) which may be used for this purpose is
attached to this Agreement as Exhibit A.
 
-3-

--------------------------------------------------------------------------------


 
17. Tax Withholding. Participant shall make arrangements, satisfactory to the
Company, for the satisfaction of income and employment tax withholding
requirements related to the Restricted Stock. In accordance with such procedures
as may be established by the Committee, Participant may surrender shares of
common stock, including shares of Vested Restricted Stock, in satisfaction of
the tax withholding requirement; provided, however, that the number of shares to
be surrendered or withheld shall be determined using the minimum rate at which
income and employment taxes must be withheld and the Fair Market Value of common
stock as of the date of withholding.
 
18. Notices. All notices and other communications required or permitted
hereunder shall be in writing and deemed to have been received on the date of
delivery if delivered by hand or overnight express, or three days after the date
of posting if mailed by registered or certified mail, postage prepaid, addressed
to the Company, c/o General Counsel, at 250 S. Australian Avenue, Suite 400,
West Palm Beach, Florida 33401, and to Participant at Participant’s address as
set forth on the signature page hereto (or such other address to which the
Company or you hereby notify the other party hereto to send such notices and
communications). Such notices and other communications shall not be considered
delivered until actually received or deemed received pursuant to this
Section 18.
 
19. Further Assurances. The parties agree to execute such further instruments
and to take such further action as may reasonably be necessary to carry out the
intent of this Agreement.
 
20. Entire Agreement. This Agreement constitutes the entire agreement between
the Company and Participant and supersedes any prior agreements and
understandings, oral or written, between the Company and you concerning the
subject matter of this Agreement.
 
21. Construction. The section headings contained in this Agreement are for
reference only and shall have no effect on the interpretation of any of the
provisions of this Agreement.
 
22. Amendment. This Agreement may (except as provided in the Plan) only be
amended, altered or modified by a written instrument signed by the parties
hereto, or their respective successors, and it may not be terminated (except as
provided herein or in the Plan).
 
-4-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and Participant has affixed his signature hereto.





 
METROPOLITAN HEALTH NETWORKS, INC.
         
By:
       
Michael M. Earley, Chairman
           
DIRECTOR
         
Address:
     
Social Security Number:



-5-

--------------------------------------------------------------------------------


 
Grant No.: ______
 
EXHIBIT A
 
ELECTION TO INCLUDE VALUE OF RESTRICTED PROPERTY
IN GROSS INCOME IN YEAR OF TRANSFER UNDER SECTION 83(b)
 
Pursuant to Section 83(b) of the Internal Revenue Code of 1986, as amended, I
hereby elect to include in my gross income at the time of transfer the amount
includible under Section 83(b) with respect to the restricted property described
below, in accordance with applicable regulations:
 

1.
The name, address and taxpayer information number of the undersigned are:

 
Name:        ____________________________________________________________ 
 
Address:    ____________________________________________________________ 
 
Taxpayer Identification Number: ___________________________________________
 

2.
Description of property with respect to which the election is being made:

 
__________________________ shares of common stock, $.001 par value, of
Metropolitan Health Networks, Inc.
 
3.
Date on which the property was transferred and taxable year for which the
election is made:

 
Date of transfer: _______________ 
 
Taxable year for which election made: Calendar year ______
 

4.
The nature of the restriction(s) to which the property is subject:

 
Forfeiture in the event that the undersigned terminates his/her services as a
member of the Board of Directors of Metropolitan Health Networks, Inc. before
the restricted shares becomes vested in accordance with the terms of the
Restricted Stock Award Agreement.



5.
Fair market value at time of transfer:

 
The fair market value at the time of transfer (determined without regard to any
restrictions other than restrictions which by their terms will never lapse) of
the property with respect to which this election is being made is ______ per
share, for an aggregate fair market value of $_____________.
 

6.
Amount paid for the property:

 
No amount has been paid by the undersigned for said property.
 

--------------------------------------------------------------------------------


 

7.
Furnishing statement to company:

 
A copy of this statement has been furnished to Metropolitan Health Networks,
Inc.
 
Dated:
                       
Signature:
                 
Name:
 



-2-

--------------------------------------------------------------------------------



INSTRUCTIONS FOR SECTION 83(b) ELECTION FORM:
 
1. Review and complete all items on this form, including:
 

 
§
Address and taxpayer identification number (i.e., Social Security number) (Item
1)

 

 
§
Date of transfer (Item 3)

     

 
§
Fair market value per share and in the aggregate (Item 5)

     

 
§
Signature and date (bottom)

 
2. Provide a copy of this form within 30 days of the date of the agreement to:
 

 
§
the CFO or Controller for Metropolitan Health Networks, Inc.

 

 
§
Director, Internal Revenue Service Center, of the Service Center where you
expect to file your income tax return

 
3. Attach a copy of this form to your Federal income tax return for the calendar
year involved.
 

--------------------------------------------------------------------------------


 